14 F.3d 44
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Craig VERNON BROBERG, Appellee,v.BARRE SAVINGS BANK, Appellee,Penelope NORTHROP BROBERG, Appellant.
No. 93-1372.
United States Court of Appeals,First Circuit.
December 21, 1993

Appeal from the United States District Court for the District of Massachusetts
Penelope Northrop Broberg on brief pro se.
Paul M. Cranston on Motion to Dismiss for appellee Barre Savings Bank.
D.Mass.
AFFIRMED.
Before Breyer, Chief Judge, Selya and Cyr, Circuit Judges.
Per Curiam.


1
Appellants have appealed from the district court's June 3, 1992 order denying a preliminary injunction in conjunction with appellants' appeal from a bankruptcy court dismissal of their action under 11 U.S.C. Sec. 109(g)(1).  The district court denied preliminary injunctive relief because appellants had "failed to submit any affidavit from the Chapter 13 trustee as directed by the [district court]" and "the data submitted being unverified by oath or otherwise," had "failed to demonstrate a reasonable likelihood of success on the merits."  We have reviewed appellants' brief and the portions of the district court and bankruptcy court records submitted to us.  Appellants have not shown that the district court erred or abused its discretion in denying preliminary injunctive relief.


2
The June 3, 1992 order denying a preliminary injunction is summarily affirmed.  First Circuit Rule 27.1.